EXHIBIT 26
                                                               Page 1
 1
 2   UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
 3   ----------------------------------------------X
     NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF
 4   COLORED PEOPLE, SPRING VALLEY BRANCH, JULIO
     CLERVEAUX, CHEVON DOS REIS; ERIC GOODWIN; JOSE
 5   VITELIO GREGORIO; DOROTHY MILLER; HILLARY
     MOREAU; AND WASHINGTON SANCHEZ,
 6                                     Plaintiffs,
                vs                     Index No.:
 7                                     17-CV-8943
 8   EAST RAMAPO CENTRAL SCHOOL DISTRICT and
     MARYELLEN ELIA, In Her Capacity as the
 9   Commissioner of Education of the State of New
     York,
10                                     Defendants.
     ----------------------------------------------X
11
12                           21 Remsen Avenue
                             Monsey, New York 10952
13                           December 19, 2018
                             12:01 p.m.
14
15
16          EXAMINATION BEFORE TRIAL of HERSH
17   HOROWITZ, the Non-Party Witness in the
18   above-entitled action, taken on behalf of the
19   Plaintiff, held at the above time and place,
20   and taken before Dorene Glover, a reporter and
21   Notary Public within and for the State of New
22   York.
23
24   JOB NUMBER: 152530
25


                    TSG Reporting - Worldwide   877-702-9580
                                                                         Page 4
 1

 2   H E R S H        H O R O W I T Z,
 3   the witness herein, having first been affirm by
 4   a Notary Public of the State of New York, was
 5   examined and testified as follows:
 6   EXAMINATION BY
 7   MR. MANGAS:                                                       12:03
 8             Q.     Please state your name for the                   12:03
 9   record.                                                           12:03
10             A.     Hersh Horowitz.                                  12:03
11             Q.     Please state your address.                       12:03
12             A.     21 Remsen Avenue, Monsey, New York               12:03
13   10952.                                                            12:01
14             Q.     Good afternoon, my name is Russell               12:01
15   Mangas.        I represent the plaintiffs in this                 12:01
16   case.     Can you please state your full name for                 12:01
17   the record?                                                       12:01
18             A.     Hersh Horowitz.                                  12:01
19             Q.     And have you ever been deposed                   12:01
20   before, Mr. Horowitz?                                             12:01
21             A.     No.                                              12:01
22             Q.     So I'll give you a couple of --                  12:01
23   just a belief explanation of a couple of things                   12:01
24   that may help us through the day.                                 12:01
25                    First of all, I'm going to try to                12:01


                            TSG Reporting - Worldwide   877-702-9580
                                                                         Page 98
 1                          HOROWITZ
 2   Freilich to Rabbi Oshry?                                           02:15
 3           A.   Again, I don't recall exactly what                    02:15
 4   happened here.    Reading this I'm thinking about                  02:15
 5   it, I do know for a fact that -- so let me go                      02:16
 6   back.   You asked Rabbi Oshry, what makes him                      02:16
 7   popular, another point I forgot to mention                         02:16
 8   about him, he's called Shadchan,                                   02:16
 9   S-H-A-D-C-H-A-N, that's a Yiddish word.                      I     02:16
10   don't know what to describe.                                       02:16
11                MR. BUTLER:        Matchmaker.                        02:16
12           A.   So that makes the answer of what                      02:16
13   makes him popular.     That making him popular                     02:16
14   anybody that's such a Shadchan is usually a                        02:16
15   popular person.   It's usually a person that has                   02:16
16   a loud mouth but somebody that talks a lot of                      02:16
17   somebody, that knows a lot of people.                   Somebody   02:16
18   that's popular within the community.                               02:16
19           Q.   Why was it important for someone                      02:16
20   who wanted to run for the school board to talk                     02:17
21   to Rabbi Oshry?                                                    02:17
22           A.   I'm not going too say it was                          02:17
23   important did I write that it's important for                      02:17
24   him to talk to him.      I didn't actually write                   02:17
25   that.   I didn't write that.                                       02:17


                       TSG Reporting - Worldwide   877-702-9580
                                                                         Page 99
 1                         HOROWITZ
 2          Q.   Was it not important?                                  02:17
 3          A.   I didn't say that it's important                       02:17
 4   for him.                                                           02:17
 5          Q.   I'm not saying that you said that.                     02:17
 6   What I'm doing is asking you, Mr. Grossman                         02:17
 7   said, "I know someone who'd like to run for on                     02:17
 8   the board seats, who should I connect him to.                      02:17
 9   You said Rabbi Oshry will call him."                 Why was       02:17
10   it important for him to connect to?                                02:17
11          A.   I don't know that it was important                     02:17
12   for him to talk to him.        I didn't say that.              I   02:17
13   said that I would connect him to Rabbi Oshry.                      02:17
14   So that means obviously that I took the                            02:17
15   information and gave it to Rabbi Oshry to call                     02:17
16   him.                                                               02:17
17          Q.   Why did you give his information to                    02:17
18   Rabbi Oshry?                                                       02:18
19          A.   He said that he wants to run.                   As I   02:18
20   said Rabbi Oshry, is a popular person.                  I do       02:18
21   know for a fact that Rabbi Oshry was Mr.                           02:18
22   Freilich's matchmaker.       So very likely that's                 02:18
23   why I said, you know, he's knows him.                  Let him     02:18
24   talk to him.   Rabbi Oshry's a popular person                      02:18
25   and will help a lot of people.               That's why I          02:18


                      TSG Reporting - Worldwide   877-702-9580
                                                                    Page 100
 1                           HOROWITZ
 2   sent him to him.                                               02:18
 3           Q.   So I'm just asking if the context                 02:18
 4   of running for the school board seat, how could                02:18
 5   Rabbi Oshry help him?                                          02:18
 6           A.   He can --                                         02:18
 7                MR. DOBERMAN:          Off the record.            02:18
 8                (Whereupon, an off-the-record                     02:18
 9           discussion was held.)                                  02:18
10           A.   He can give him advice, support, he               02:18
11   can do a lot of things.                                        02:18
12           Q.   What kind of support could Rabbi                  02:19
13   Oshry give to Mr. Freilich?                                    02:19
14           A.   What type of support?                I think he   02:19
15   can give him probably moral support.                           02:19
16           Q.   So your understanding is that when                02:19
17   Mr. Grossman asked if you -- who he should                     02:19
18   connect someone to that wanted to run for the                  02:19
19   school board.   You're understanding of that was               02:19
20   who should you connect him to for moral                        02:19
21   support?                                                       02:19
22           A.   I don't exactly know.                I don't      02:19
23   remember.    This is going back a year ago or                  02:19
24   more.   But I can imagine it can be for a number               02:19
25   of things.   Was it prior, was it after being a                02:19


                        TSG Reporting - Worldwide   877-702-9580
                                                                   Page 101
 1                           HOROWITZ
 2   candidate.    I don't know exactly what the story             02:19
 3   here was but I just said -- I will connect him                02:19
 4   to Rabbi Oshry.                                               02:19
 5            Q.   Why did you say you would connect               02:19
 6   him to Rabbi Oshry?                                           02:19
 7            A.   I don't know.                                   02:20
 8            Q.   So let me ask this:              Did you        02:20
 9   actually provide Mr. Freilich's number to Rabbi               02:20
10   Oshry?                                                        02:20
11            A.   I don't remember.                               02:20
12                 MR. MANGAS:        I'm going to ask you         02:20
13            again, if he doesn't remember, he can                02:20
14            testify that he doesn't remember,                    02:20
15            please.   I don't need -- you can object             02:20
16            to form foundation but I don't need you              02:20
17            to give him advice.                                  02:20
18                 MR. DOBERMAN:         You're completely         02:20
19            misunderstanding his testimony but                   02:20
20            that's fine.                                         02:20
21            Q.   Do you know if Rabbi Oshry and Mr.              02:20
22   Freilich ended up connecting about running for                02:20
23   the school board?                                             02:21
24            A.   No idea.                                        02:21
25            Q.   Let's move down, same page, move                02:21


                        TSG Reporting - Worldwide   877-702-9580
                                                                       Page 102
 1                             HOROWITZ
 2   down a little more than halfway down the page.                    02:21
 3   There's a series of messages on March 9th,                        02:21
 4   2017.   I'll go ahead and give you a second to                    02:21
 5   read those.                                                       02:21
 6           A.    Okay.                                               02:21
 7           Q.    On March 9th, 2017, at 12:40 p.m.                   02:22
 8   Mr. Grossman messages you and says, do we know                    02:22
 9   who are the candidates are this year.                      You    02:22
10   respond and say, Harry Grossman.                                  02:22
11                 MR. DOBERMAN:           Just want to make           02:22
12           sure it's reflected in the transcript                     02:22
13           that the communication is, do we know                     02:22
14           who are, A-R-E, our candidates are this                   02:22
15           year.   I think you said our.                  I heard    02:22
16           you say our.                                              02:22
17                 MR. MANGAS:          I didn't mean to but           02:22
18           good clarification.                                       02:22
19           Q.    You respond and then you respond,                   02:22
20   again, and you say Oshry has been busy with it                    02:22
21   and he has four people for the other two seats.                   02:22
22   Last I spoke, he hasn't decided yet.                     I will   02:22
23   check with him again today; do you see that?                      02:23
24           A.    Yes.                                                02:23
25           Q.    What did you mean by Oshry has been                 02:23


                          TSG Reporting - Worldwide   877-702-9580
                                                                      Page 103
 1                          HOROWITZ
 2   busy with it?                                                    02:23
 3          A.     I don't remember exactly.                 You're   02:23
 4   going into detailed conversation.                This is not     02:23
 5   that I put in my head and thought what am I                      02:23
 6   going to respond, how am I going to respond to                   02:23
 7   him, I told him now, what I knew, what -- I                      02:23
 8   don't remember exactly.         You're asking me now             02:23
 9   about this.   This is not part of so much that I                 02:23
10   am busy with.    He was just, you know, putting                  02:23
11   me like a middle person here I see and so I                      02:23
12   don't know exactly.      You want to ask me what                 02:23
13   Oshry has been busy with, you got to ask Oshry.                  02:23
14   Honestly, I don't know.                                          02:23
15          Q.     Fair enough and I understand this                  02:23
16   was a year ago.    What I'm trying to figure out                 02:23
17   is, you know, you suggest Oshry as a contact                     02:23
18   you described.    He's been busy with these four                 02:23
19   people for two board seats.            I'm trying to             02:23
20   understand what Rabbi Oshry's role is in the                     02:24
21   campaign for school board.                                       02:24
22          A.     Okay.                                              02:24
23          Q.     Let me just ask that question:                     02:24
24   What is Rabbi Oshry's role in the campaign for                   02:24
25   school board?                                                    02:24


                       TSG Reporting - Worldwide   877-702-9580
                                                                   Page 104
 1                          HOROWITZ
 2            A.   I don't know his exact role in this             02:24
 3   school board.    I don't know that he has an                  02:24
 4   exact specific role.       I do know that he helps            02:24
 5   out a lot.    He's involved in certain things.                02:24
 6   To know the exact best is approaching him and                 02:24
 7   asking him such a certainty someone who has                   02:24
 8   been involved.                                                02:24
 9            Q.   Does he select the candidates that              02:24
10   will run for the school board election?                       02:24
11            A.   I don't know.        I can't say that,          02:24
12   no.   I don't know that he selects candidates.                02:24
13            Q.   What did you mean when he said --               02:24
14   when you said, "Oshry has four people for the                 02:24
15   other two seats."     Then you say, "last I spoke             02:24
16   he hasn't decided yet."                                       02:24
17            A.   It could be that I was talking to               02:24
18   Oshry at that time.      That's what he said, so, I           02:25
19   conveyed that message.        I don't remember.               02:25
20            Q.   Let me ask you -- I understand                  02:25
21   you're saying you don't specifically remember                 02:25
22   what you may hear but in general, did he have a               02:25
23   role in selecting who would run for the school                02:25
24   board?                                                        02:25
25            A.   He's somewhat involved.               General   02:25


                       TSG Reporting - Worldwide   877-702-9580
                                                                         Page 105
 1                          HOROWITZ
 2   elections, he helps out.         I don't know his                   02:25
 3   role, what he does.                                                 02:25
 4          Q.   When you say, I will check with him                     02:25
 5   again today, do you recall whether you checked                      02:25
 6   with Rabbi Oshry last year about who the                            02:25
 7   candidates for the other two boards would be?                       02:25
 8          A.   Honestly, no.                                           02:25
 9          Q.   Honesty is all I can ask for.                           02:25
10          A.   I don't remember.                                       02:26
11          Q.   If we look at the very next message                     02:26
12   in the chain on March 9th, 2017, Mr. Grossman                       02:26
13   writes, "one month away."          You respond, "that's             02:26
14   early for us."                                                      02:26
15               What did you mean by that?                              02:26
16          A.   The way I'm reading this whole text                     02:26
17   now, he was bugging me, sorry to say that.                    I     02:26
18   tried pushing him off.        Get off my back.               So I   02:26
19   said you have one month.         Leave me alone that's              02:26
20   the way I'm reading it now.                                         02:26
21          Q.   I'll read the two next messages.                        02:26
22   You also say, usually do this a day prior to                        02:26
23   dead line then.   Then you say in your next                         02:26
24   message, last year he collected all signatures                      02:26
25   on the last day it was due; do you see that?                        02:26


                       TSG Reporting - Worldwide   877-702-9580
                                                                  Page 169
 1                             HOROWITZ
 2                           I N D E X
 3

 4   EXAMINATION BY                               PAGE
 5   MR. MANGAS                                   6-168
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      TSG Reporting - Worldwide    877-702-9580
                                                                     Page 170
 1                          HOROWITZ
 2                  E X H I B I T S
 3   Exhibit       DESCRIPTION                                PAGE
 4   Exhibit H1    Subpoena                                   33
     Exhibit H2    Excerpt                                    46
 5   Exhibit H3    E-mail                                     51
     Exhibit H4    E-mail                                     61
 6   Exhibit H5    E-mail                                     71
     Exhibit H6    WhatsApp chat                              80
 7   Exhibit H7    Document                                   126
     Exhibit H8    Excerpt                                    131
 8   Exhibit H9    Excerpt                                    135
     Exhibit H10   E-mail                                     145
 9   Exhibit H11   March 2, 2017 e-mail                       147
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                   TSG Reporting - Worldwide   877-702-9580
                                                                  Page 171
 1                              HOROWITZ
 2               C E R T I F I C A T E
 3   STATE OF NEW YORK                   )
                                ss.:
 4   COUNTY OF BRONX                     )
 5

 6

 7          I, DORENE GLOVER, a Notary Public for
 8   and within the State of New York, do hereby
 9   certify:
10          That the witness whose examination is
11   hereinbefore set forth was duly sworn and that
12   such examination is a true record of the
13   testimony given by that witness.
14          I further certify that I am not related
15   to any of the parties to this action by blood
16   or by marriage and that I am in no way
17   interested in the outcome of this matter.
18          IN WITNESS WHEREOF, I have hereunto set
19   my hand this 22nd day of December, 2018.
20

21                      ___________________________
22                                 DORENE GLOVER
23

24

25


                       TSG Reporting - Worldwide   877-702-9580
